 



EXHIBIT 10.3
Amendment Number Four to the American Greetings Corporation
Executive Deferred Compensation Plan
and
Amendment Number One to the American Greetings Corporation
Executive Third Party Option Plan
     WHEREAS, the American Greetings Corporation (the “Company”) currently
maintains the American Greetings Corporation Executive Deferred Compensation
Plan (the “Plan”), which was adopted effective October 26, 1993; and
     WHEREAS, the Plan was amended thrice, the third time to establish the
American Greetings Corporation Executive Third Party Option Plan (the “Option
Plan”; both the Option Plan and the Plan are hereinafter collectively referred
to as the “Plans”) and to segregate the Option Plan into a separate amendment to
the Plan; and
     WHEREAS, the Company desires to amend the Plan and the Option Plan to
update their provisions in accordance with the American Jobs Creation Act of
2004, the applicable requirements of which are set forth in Internal Revenue
Code (the “Code”) Section 409A, by virtue of specific amendments to the Plan;
and
     WHEREAS, the Company wishes to freeze the Option Plan, effective January 1,
2005, to prohibit the further issuance of options thereunder, but to permit
those options earned and vested as of December 31, 2004, to remain subject to
the Plans’ terms in effect at that time, while subjecting any options not earned
and vested as of that date to the rules established by Code Section 409A, which
are incorporated into the Plans by virtue of this Amendment Number Four; and
     WHEREAS, Section 10.1 of the Plan and Section 20 of the Option Plan permit
the Company to amend the Plan and the Option Plan at any time at the Board of
Director’s discretion;
     NOW, THEREFORE, the Plan and the Option Plan are hereby amended as set
forth below. Unless otherwise noted, all provisions of this amendment are
effective January 1, 2005.

A.   Amendments to the Plan

  1.   Section 2.1, Definitions, is hereby amended by deleting the definitions
of “Disability,” “Employer,” and “Unforeseeable Emergency” and replacing them in
their entirety with the following:         “‘Disability,’ or ‘Disabled’ means
the following, in the following contexts and circumstances:

(i) With respect to Participants’ Deferred Compensation Benefits and Restoration
Benefits that are earned and vested prior to December 31, 2004, a physical or

 



--------------------------------------------------------------------------------



 



mental condition of a Participant resulting from a bodily injury, disease, or
mental disorder which renders him incapable of continuing in the employment of
the Employer, as determined by the Administrator based upon appropriate medical
advice and examination; and
(ii) With respect to Participants’ Deferred Compensation Benefits and
Restoration Benefits that are earned or vest after December 31, 2004, a
Participant’s absence from employment with the Employer due to: (A) his
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which either can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or (B) a medically determinable physical or
mental impairment which can be expected to result in death or last for a
continuous period of not less than twelve (12) months, for which such
Participant is scheduled to receive income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering the
employees of such Employer.”
“‘Employer’ means American Greetings Corporation, an Ohio corporation (“AGCo”)
and its controlled subsidiaries and affiliates; provided, that for Plan Years
commencing after December 31, 2004, such term shall also include (to the extent
not previously included in the preceding definition) any corporation, limited
liability company, partnership, or other business organization which is part of
a “controlled group of corporations” that includes AGCo (within the meaning of
Code Section 414(b) and related regulations), or is “under common control” with
AGCo (within the meaning of Code Section 414(c) and related regulations).”
“‘Unforeseeable Emergency’ means:
(i) With respect to Participants’ Deferred Compensation Benefits and Restoration
Benefits that are earned and vested prior to December 31, 2004, an unanticipated
emergency that is caused by an event beyond the control of the Participant and
that would result in severe financial hardship to the individual if early
withdrawal were not permitted; and
(ii) With respect to Participants’ Deferred Compensation Benefits and
Restoration Benefits that are earned or vest after December 31, 2004, any of the
following:
(A) a severe financial hardship to the Participant, resulting from an illness or
accident of the Participant, the Participant’s spouse or the Participant’s
dependent (as defined under Code Section 152(a));
(B) loss of the Participant’s property due to casualty; or
(C) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the Participant’s control.”

2



--------------------------------------------------------------------------------



 



2. Section 2.1, Definitions, is hereby amended by adding the following
definitions thereto in the proper alphabetical sequence:
“‘Specified Employee’ means any individual employed by the Employer for whom
both (i) and (ii) apply:
(i) at any time during the twelve (12) month period ending on the December 31st
preceding the Plan Year under consideration, such individual:
(A) is one of the top fifty (50) compensated officers of AGCo and has annual
“W-2” compensation of at least $130,000; or
(B) owns more than five percent (5%) of AGCo’s stock; or
(C) owns more than one percent (1%) of AGCo’s stock and has annual “W-2”
compensation in excess of One Hundred Fifty Thousand Dollars ($150,000); and
(ii) AGCo’s stock is publicly-traded on the date such individual Separates from
Service.
In making the above determinations, the foregoing compensation amounts shall be
adjusted from time to time in accordance with the cost-of-living adjustments
under Code Section 416(i), and an individual who qualifies as a Specified
Employee under part (i) hereof shall be treated as a Specified Employee for the
twelve (12) month period beginning on the April 1st next following the date he
so qualifies.”
“‘Separation from Service’ or ‘Separates from Service’ shall mean a
Participant’s termination from employment with the Employer on account of such
Participant’s death, permanent and total disability, retirement, or other such
termination of employment. A Participant will not be deemed to have experienced
a Separation from Service if such Participant is on military leave, sick leave,
or other bona fide leave of absence, to the extent such leave does not exceed a
period of six (6) months or, if longer, such longer period of time as is
protected by either statute or contract. A Participant will not be deemed to
have experienced a Separation from Service if such Participant continues to
provide “significant services” to the Employer. For purposes of the preceding
sentence, a Participant will be considered to provide “significant services” if
such Participant provides continuing services that average at least twenty
percent (20%) of the services provided by such Participant to the Employer
during the immediately preceding three (3) full calendar year of employment and
the annual remuneration paid for such services is at least twenty percent (20%)
of the average annual compensation earned during the final three (3) full
calendar years of employment (or, if less, the period of employment).”

3



--------------------------------------------------------------------------------



 



3. Section 3.3(d), Agreement Procedure, is hereby deleted in its entirety and
replaced with the following:

     
“(d) The deferral period provided for under a prior Agreement (the ‘Prior
Deferral Election’) may be extended in accordance with rules established by the
Administrator in compliance with the requirements of Code Section 409A and
related regulations. Notwithstanding the foregoing, in no event shall a change
in a Prior Deferral Election:

     (i) take effect until at least twelve (12) months after the date on which
such Election is made;
     (ii) permit payment due on account of Separation from Service, or payable
in accordance with a specified time or fixed schedule (as set forth in such
Agreement), or payable in connection with a Change in Control, to commence
earlier than five (5) years from the date such payment otherwise would have
commenced in the absence of such extension, and
     (iii) permit payment to commence in accordance with a specified time or
fixed schedule set forth in the Prior Deferral Election less than twelve
(12) months prior to the date of the first payment scheduled under such Prior
Deferral Election.
For purposes of this paragraph (d), any payments to be made to a Participant
under a prior Agreement that consists of installments, or is to be paid other
than in lump sum form, shall be treated as a single payment, and the date of the
first payment in any such series of installments shall be treated as the date of
payment.
4. Section 4.4, Matching Contributions, is hereby amended by adding the
following provision to the end thereto:
“Notwithstanding the foregoing, effective January 1, 2005, no Employer Matching
Contribution shall be credited to any Participant who is otherwise eligible to
receive an Employer Matching Contribution, to the extent such Employer Matching
Contribution corresponds to changes made by such Participant to his or her
elective deferrals in the American Greetings Corporation Employees’ Profit
Sharing Plan and such changes to his or elective deferrals exceeds the Code
Section 402(g) limit.”
5. Section 5.3, Restoration Contributions, is hereby deleted in its entirety and
replaced with the following:
“An amount determined by the Board, in its sole discretion, may be credited to a
Participant’s Account for each Plan Year in which the Participant is a
participant

4



--------------------------------------------------------------------------------



 



in the American Greetings Corporation Employees’ Retirement Profit Sharing Plan,
and contributions allocated to such Participant’s account(s) thereunder, if any,
are restricted due to the limitations imposed under Code Sections 401(a)(17) and
415.”
6. Section 6.1, Commencement of Benefit Payments, is hereby deleted in its
entirety and replaced with the following:

     
“6.1  Commencement of Benefit Payments. With respect to Participants’ Deferred
Compensation Benefits and Restoration Benefits that are earned and vested prior
to December 31, 2004, and except as provided in Section 10.8, the payment of a
Participant’s Deferred Compensation Benefit and Restoration Benefit shall
commence within thirty (30) days after the date on which the earlier of the
following events occur, as applicable:

  (a)   The expiration of the deferral period provided under such Participant’s
Agreement;     (b)   Such Participant incurs an Unforeseeable Emergency (as
determined by the Administrator in accordance with the Plan), provided, that a
payment made in accordance with this provision (b) shall in any event be limited
to the amount necessary to satisfy such emergency;     (c)   Such Participant
terminates service with the Employer for any reason; or     (d)   Such
Participant’s service is terminated by the Employer for any reason.

With respect to Deferred Compensation Benefits and Restoration Benefits earned
or vesting after December 31, 2004, and except as provided in Section 10.8, a
Participant’s Deferred Compensation Benefit and Restoration Benefit shall
commence after the date on which the earliest of the following events occur, as
applicable:

  (a)   The expiration of the deferral period provided under such Participant’s
Agreement,     (b)   Such Participant incurs an Unforeseeable Emergency (as
determined by the Administrator in accordance with the Plan), provided, that a
payment made in accordance with this provision (b) shall in any event be limited
to the amount necessary to satisfy such emergency; or     (c)   Such Participant
incurs a Separation from Service.

5



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in the case of any distribution payable on
account of a Separation from Service to any Participant who qualifies as a
Specified Employee (determined as of such Separation from Service), any such
distribution shall commence no earlier than six (6) months from the date of such
Separation from Service (or if earlier, the date of such Specified Employee’s
death).”
7. Section 6.2, Form of Benefit Payments, is hereby amended by deleting the last
paragraph in its entirety and by deleting the second to last paragraph in its
entirety, but replacing it with the following:
“Except as provided in Article VII, the Participant’s Restoration Benefit shall
be paid in a single lump sum unless a periodic payment is elected by the
Participant under procedures established by the Administrator. For Restoration
Benefits credited or vesting after December 31, 2004, any election to receive a
periodic payment under this Section 6.2 shall be made no later than: (i) the
last day of the Plan Year preceding the Plan Year to which such Restoration
Benefit is first credited; or (ii) in the case of the first year in which a
Participant becomes eligible to participate in the Plan, not later than thirty
(30) days from the date that such Participant first becomes eligible to
participate in the Plan.”
8. Section 10.3, No Assignment, is hereby amended by adding the following
paragraph to the end thereto:
“Notwithstanding the foregoing, a Participant’s Deferred Compensation Benefit
shall be subject to division and partition in accordance with the terms of a
domestic relations order satisfying the requirements of a “qualified domestic
relations order” (“QDRO”), as defined in Code Section 414(p) and related
regulations; provided, that (i) a separate benefit shall be recognized and
maintained for any spouse or former spouse determined to have an interest in the
Plan as a result of a QDRO; and (ii) all costs and expenses incurred by the
Company or the Administrator in connection with such QDRO shall be charged
against such Participant’s Deferred Compensation Benefit, as an offset in
accordance with the provisions of subsection (c) hereof, prior to effecting any
such division or partition.”
9. Article 10, Miscellaneous Provisions, is hereby amended by adding
Section 10.12 to the end thereto, which shall provide as follows:
“Section 10.12 Tax Liability; Compliance.
(a) Where and to the extent a Participant’s Deferred Compensation Benefit,
including any payment or distribution thereunder, results in a federal, state or
local tax withholding obligation being imposed upon the Company or the
Administrator, or any entity qualifying as an “Employer”

6



--------------------------------------------------------------------------------



 



hereunder, the Company (or such Employer) shall have the right to withhold such
amounts from any Plan benefit(s) due or becoming due and payable to such
Participant.
(b) The Administrator may treat as paid, and then withhold and remit, a portion
of a Participant’s Deferred Compensation Benefit reasonably determined to be
necessary to satisfy any federal, state, or local tax obligation imposed in
connection with such Participant’s Deferred Compensation Benefit; provided,
however, that any amount treated as paid to a Participant and so applied shall
not exceed the amount of such obligation.
(c) The Plan is intended to be operated in compliance with the provisions of
Code Section 409A (including any rulings or regulations promulgated thereunder).
In the event that any provision of the Plan fails to satisfy the provisions of
Code Section 409A, then such provision shall be void and shall not apply to a
Participant’s Deferred Compensation Benefit, to the extent practicable. In the
event that it is determined to not be feasible to so void a Plan provision as it
applies to a Participant’s Deferred Compensation Benefit, such Plan provision
shall be construed in a manner so as to comply with the requirements of Code
Section 409A.”
B. Amendments to the Option Plan
1. Section 2, Provision to Amend Deferral Plan, is hereby amended by deleting
the section in its entirety and replacing it with the following:

    “2.  Provision to Amend Deferral Plan. In accordance with §10.1 of the
Deferral Plan, Participants who otherwise have an opportunity to extend the
deferral period for amounts deferred under rules adopted pursuant to §3.3(d) of
the Deferral Plan may elect instead to receive an award of discounted options
hereunder (“Option Agreement”) in full satisfaction of such amounts due under
the Deferral Plan. As a condition to such Option Agreement, any Participant who
becomes a party thereto shall consent and agree that he or she no longer has any
right to such amounts under the Deferral Plan. The Options awarded in
substitution of the Deferred Compensation Benefit shall be governed by the terms
of this Plan, except with respect to the timing of the Options’ elections, which
at all times shall be governed by §3.3(d) of the Deferral Plan.         The
Board of Directors (or the Compensation & Management Development Committee, to
the extent delegated), shall have sole discretion to provide Participants in the
Deferral Plan the opportunity to substitute their rights to receive deferred
compensation under the Deferral Plan for the right to enter into an Option
Agreement pursuant to this Plan,

7



--------------------------------------------------------------------------------



 



      provided the participant makes his or her election prior to the beginning
of the Deferral Period.

Notwithstanding the foregoing, effective January 1, 2005, Participants shall no
longer be eligible to enter into Option Agreements hereunder, or to amend or
modify any existing Option Agreements. Further, any Option Agreements executed
prior to October 4, 2004, shall be subject to the terms of the Deferral Plan in
effect prior to that date. Any Option Agreements executed on or after October 4,
2004, shall be subject to the terms of the Deferral Plan, as thereafter amended
and in effect.”
2. Section 4, Definitions, is hereby amended by adding the definition of
Deferral Period thereto and replacing the current definition “Termination of
Employment” with the following:
“‘Deferral Period’ shall mean the period for which a Participant’s compensation
is deferred under the Deferral Plan. The Deferral Period will be measured
against the Deferral Plan’s Plan Year.”
“‘Termination of Employment’ shall mean, with respect to Employee terminations
occurring prior to January 1, 2005, the date on which the Employee ceases to
perform services for the Company. Effective for Employee’s terminations
occurring after December 31, 2004, ‘Termination of Employment’ shall mean the
date of an Employee’s Separation from Service as defined under the Deferral
Plan.”
3. Section 7, Eligibility, is hereby amended by replacing the section in its
entirety with the following:
“All Employees of the Company who are both in the group of Employees determined
by the Board to be part of the select group of management or highly compensated
Employees and are also designated as Participants by the Board are eligible to
receive Options under the Plan. Notwithstanding the foregoing, no Option
Agreement shall be entered into under this Plan after December 31, 2004.”
4. Section 8, Grant of Options, is hereby amended by adding the following
provision to the end thereto:
“No Option Agreement shall be entered into under this Plan after December 31,
2004.”
5. Section 11 is hereby amended by deleting the section in its entirety and
replacing it with the following:
“Exercise. Except as otherwise specifically provided in the Option Agreement,
all Options granted under the Plan will vest at grant and may be exercisable

8



--------------------------------------------------------------------------------



 



immediately; provided, however, that such Options shall be exercised in
accordance with the applicable Option Agreement.
The Option may be exercised, as provided in the Option Agreement, in full or in
part from the date of the grant at increments of no less than 100% of each
grant. However, in no event shall any option be exercised more than 20 years
after the date of grant, with the option to extend the exercise period at the
discretion of the Board; provided, however, that no extensions shall be
permitted after December 31, 2004.
Reinvested dividends shall be attributed proportionally to the property subject
to the Option awards and will be purchased when the underlying award is
exercised. For example, if an original grant of an Option to purchase 400 shares
(after the payment of the exercise price) generated 100 additional shares on
such 400 shares from reinvested dividends, an exercise of one-fourth of the
originally granted options will result in the purchase (after the payment of the
exercise price) of 125 shares in order to proportionally include the resulting
reinvested dividends.
In addition, all Options granted under the Plan may only be exercised subject to
the terms specified in the Option Agreement. If such terms conflict with the
terms of this Plan, the terms of this Plan Document shall control.”
6. Section 16, Modification of Option or Plan, shall be amended by adding the
following provision to the end thereto:
“Effective January 1, 2005, the Board shall not modify, extend, or renew any
outstanding Option or the Plan, except as may be required to bring such Option
Agreement or the Plan into compliance with applicable federal, state, or local
law.”
     IN WITNESS HEREOF, the Company, by actions of its Board of Directors, has
caused this Amendment Number Four to the Plan and this Amendment Number One to
the Option Plan to be executed on this 14th day of December, 2005.

            AMERICAN GREETINGS CORPORATION
      By:   /s/ Brian T. McGrath       Name: Brian T. McGrath       Title: Vice
President, Human Resources      

9